Foster, J.
The defendant was indicted for larceny of property described in the indictment as “ a quantity of bank bills current within this commonwealth, amounting together to one hundred and fifty dollars and of the value of one hundred and fifty dollars.”
After the commencement of the trial, this form of allegation was objected to. But the Si. of 1864, c. 250, § 2, requires objections of this nature to be taken by demurrer or motion to quash, before the jury is empanelled. The defendant, therefore, after pleading not guilty and going to trial upon the truth of the charge against her, was not entitled to the benefit of any technical defect in the mode of its allegation. It is not perceived, however, that the description of bank bills as “ a quan- . tity,” instead of “ divers and sundry,” constitutes an error. And the statement of the aggregate value of property stolen, where all the articles are of one kind, has been sanctioned by this court. Commonwealth v. Sawtelle, 11 Cush. 142.
The indictment contained a second count charging the defendant as a felonious receiver of stolen property. It appeared that both counts were founded upon the same transaction; whereupon the objection was made that there was no averment that they were different descriptions of the same act. If there were any validity to this objection, it was wholly removed by the nol. pros, of the second count. But a charge of larceny and of feloniously receiving stolen property might always, in this commonwealth, be joined in one indictment. Commonwealth v. Adams, 7 Gray, 43. And the St. of 1861, c. 181, was intended to permit the same criminal act to be variously described in different counts, the union of which at common law might otherwise have been held a misjoinder. Its object was not to impose upon the criminal pleader any new restrictions.
The defendant also contended that the evidence reported would not sustain the indictment, on the ground that the charge was of stealing bank bills collectively and cf an aggregate value of one hundred and fifty dollars, and that no such aggregate *454value of bank bills was shown to have been stolen. But under the averment it was competent to convict the defendant of stealing a part only of the whole sum charged. Commonwealth v Duffy, 11 Cush. 145.
The jury returned a verdict of guilty ; and, being inquired of by the court, said they found the sum feloniously taken by the defendant to have been forty-eight dollars. The bill of exceptions states that the defendant excepted to this verdict; but upon what ground is not set forth. If the objection intended to be reserved was, as seems probable, that he was not liable to be convicted of stealing a part of the money only, it has been already answered. If it related to the form of the verdict, that was, substantially, guilty of stealing a part and not guilty of stealing the residue. And such would have been the customary form; but there is no error in the record as it stands.

Exceptions overruled.